Morse, J.,
(dissenting). It is very clear to me that the writ of mandamus ought to be denied in this case. It is plain, from ,the opinion of the majority of the Court, that the main intent of the Legislature in making this bridge a part of Belle Isle park is nullified because of its contravention not only of the conditions imposed by the federal government in the act of Congress giving assent to the building of the bridge, but also because of its encroachment upon the legislative power and authority of the municipality of the city of Detroit, which power, under our system of government, must be exercised through and by its common council. When the administrative power only is left valid in the legislative act, the act is not only shorn of its strength and emasculated, but it becomes really a new act, and one created by this Court, and not by the Legislature. It is plain *678as day that the Legislature, by section 11 (Act No. 388., Local, 1889), undertook and intended to give exclusive control of this bridge to the park and boulevard commissioners. It is provided that — ■
“ Said commissioners shall have the custody and control [of said bridge], subject to the general directions of the common council. Said commissioners may make all suitable and needful rules and regulations respecting the use of said bridge and its approaches by foot-passengers, by animals and vehicles of every kind, including railway cars, engines, or motors, and may prohibit the use of such bridge by such persons, animals, cars, engines, or motors, as in their judgment may be injurious to the proper use of said bridge or park. They may appoint the necessary engineers or bridge-tenders, and provide for the payment of their compensation
The commissioners evidently understand the grant of power intended by the Legislature in this section, and they come into this Court asking that the absolute control, care, and custody of this bridge be at once surrendered into their hands. The clause in section II, which provides that the custody and control shall “be subject to the general direction of the common council,”amounts to nothing. When the whole section is taken into view, and its provisions construed together, as it must be, what is there left for the council to direct ? Nothing at all. Every power connected with the bridge or its use is placed in the commissioners. They are to make the rules and regulations governing its use and control, and no person, animal, or vehicle can pass over it without their consent, or in any other way than they may direct. There is the appointment and discharge of all the care-takers and employes about the bridge, and the fixing of the number of such employes and their compensation. It is no longer a highway, but a park. But, in view of the federal statute, this bridge must be *679considered a highway, and be governed as other highways and streets are governed and controlled by the city of Detroit. My brethren, in effect, concede this.
If the legislative act is to be construed as invalid when it undertakes to confer legislative power upon the commissioners, and such commissioners have only administrative functions to perform as regards this bridge, what is there left of this section 11 ? What power can the commissioners exercise under the construction put upon it by this Court ? They become a mere agency of the-city, and as such agent can name the employes, and see to it that the rules and regulations enacted by the common council are enforced. The bridge is to be considered a public street, and not a park or boulevard. And the inconsistency of this construction of the statute is seen when we look at section 6 of the act, creating these commissioners, which provides that they shall have no control over ordinary streets or alleys. Local Acts of 1889, § 6, p. 609. Their control extends only over parks and boulevards, and, if this bridge is to be treated as a public highway, the commissioners have no business with it. And over parks and boulevards they are given absolute control, and the common council cannot interfere with them if the act is valid which I doubt. Id. § 2, pp. 607, 608. The Legislature, in making this bridge a part of Belle Isle park, evidently intended to give the commissioners the same power and control over this bridge as they did of the parks and boulevards. But, under'the construction of this Court, the commissioners cannot even fix the number of employes on the bridge, or the compensation to be paid them. Instead of being masters of the bridge as a park, as enacted and intended by the Legislature, they are made the servants of the common council, with only one poor privilege, to wit, the naming of the persons who shall wait on the bridge.
*680This holding is not only inconsistent and at variance with the act of the Legislature, but against that public policy, which makes it desirable always that the employe shall be selected by the employer. The commissioners can now make no suitable “ or needful rules and regulations,” nor can they prohibit any person, animal, or vehicle passing over the bridge, nor can they provide for the payment of the engineers and bridge-tenders. So much of section II is declared invalid by this Court that there is nothing left of it that can stand under any rule. It is not to be supposed for one moment that the Legislature would have passed this section 11 if it had contained only the provision that the commissioners might appoint the engineers and bridge-tenders, yet that is all that is now left them, except that they may have some policemen detailed to see that the rules and regulations of the common council are enforced.
I fully agree with my brethren as to the effect of the federal act of assent to the building of this bridge, and that the Legislature, in view of it, cannot confer any legislative power over this bridge; but I am further satisfied that the Legislature can neither make it a park nor boulevard, nor give the commissioners any right to interfere in any manner with it, except in so far as the common council of the city of Detroit may permit such .interference. And as the city of Detroit, through its proper agencies, must keep this bridge in good repair, and in a reasonably safe condition for public travel, and be responsible under the laws of this State for all damages occurring through a neglect of its duty in this respect, it seems to me better policy that the employes upon this bridge should be appointed and discharged by the common council, a body much nearer the people than a board which is not directly responsible to them, or easily reached .by the people, if they go wrong.